                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Richard Coleman

      v.                                    Case No. 16-cv-498-LM

State of New Hampshire, et al.

                                  ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated December 28, 2018, and deny Coleman’s motion for

default judgment (doc. no. 128).     “‘[O]nly those issues fairly

raised by the objections to the magistrate's report are subject

to review in the district court and those not preserved by such

objection are precluded on appeal.’”      School Union No. 37 v.

United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).      The clerk is directed to enter

judgment and close the case.


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge

Date: January 31, 2019

cc: Richard Coleman, pro se
    Counsel of Record
